Pouter, J.
delivered the opinion of the court. The plaintiff claims from the defendant damages for failing to comply with a contract, by which he promised to furnish freight for a vessel, of which the former was owner. The cause was submitted to a jury in the court below, who found a verdict against the defendant. The court confirmed it, and he appealed.
The breach of the contract is very fully established. The defendant however insists he contracted as agent, to the knowledge of the plaintiff, and is not personally responsible. On this point the evidence is not so clear as in relation to the violation of the agreement, but after an attentive consideration of it, we do not think the jury and judge of the first instance erred in their conclusion.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be affirmed with costs.